DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 08/10/2022.
Claims 1-20 are pending.

Response to Amendment

Applicant has amended independent claims 1, 8, 15 and dependent claims 3, 10, 17 to include new/old limitations in a form not previously presented necessitating new search and considerations.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"cognitive rules engine" in claim 1 line 2, claim 7 line 3, claims 8, 14-15, 20.
“result consumption analysis module” in claim 3 line 3, claims 10, 17.
“dependency analysis module” in claim 3 line 5, claims 4, 10-11, 17-18.
“estimation of job start time module” in claim 3 line 7, claims 5, 10, 12.
“resource consumption analysis module” in claim 3 line 11, claims 6, 10, 13, 19.
“historical priority module” in claim 3 line 13, claims 10, 17.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim language is not clearly understood:

Claim 1 line 2 recites “data pipeline”. It is unclear what is data pipeline is a data stream or a pipeline for receiving data or a job as suggested by the Applicant in the remarks (See Remarks p. 10 item IV (i)). If it is a job as suggested by the Applicant, Examiner suggests amending the claim to job for clarity. 
Claim 1 line 4 recites “user inputted preference” without clearly reciting preference for what (i.e. preference for processing or prioritizing or analyzing) and nature and type of user input.
Claim 3 line 3 recites “ result of the one more data pipelines” without clearly reciting any processing of the data pipeline. (i.e. omitting essential steps, such omission amounting to a gap between the steps).
Claim 3 line 14 recites “similar data pipeline”. Similar is indefinite.
Claim 6 recites predicting based on the resource consumption analysis module and estimation of job start time module. It is unclear if the prediction based on modules or based on result of analysis and estimated start time of a particular data pipeline.
Claim 3 line 5 recites “dependency of the one or more data pipelines” without clearly reciting if the dependency of the more data pipelines among each other or dependency on what. Applicant response in the remarks indicates that pipeline dependency on each other (See Remarks p.11 IV. (v)). Examiner suggests amending claim accordingly for clarity.
Claim 3 lines 23-14 recites “determine historical priority”.  Applicant response in the remarks suggests determining current priority based on historical priority (See Remarks p.11 IV (vii)). It is unclear if the current priority or historical priority is being determined.
Claim 6 line 2 recites “based on resource consumption analysis module and estimation of job start time module. It is unclear if the module itself is the basis for the availability prediction i.e. if certain metrics such as utilization, usage, execution deadline, etc determined from these modules are the basis for prediction or the modules itself is the basis. 
Claims 8 and 15 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  


Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-2, 8-9 and 15-16 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1: Statutory Category (yes/no) 
	Claim 1 recites a method, which falls within the “process” category of 35 U.S.C. § 101. Claim 8 recites a system … comprising a one or more processors, which falls within the “machine” category of 35 U.S.C. § 101. Claim 15 recites computer program product … comprising one or more computer-readable storage media”, which doesn’t fall within  the statutory category of 35 U.S.C. § 101. Thus, the analysis determines whether the claims recite a judicial exception and fail to integrate the exception into practical application. See Memorandum, 84 Fed. Re. 54-55. If both elements are satisfied, the claims are directed to a judicial exception under the first step of the Alice/Mayo test, See id.

	Step 2A, Prong One
Independent claim 1 recites the following steps:
	[i] 	receiving, by a cognitive rules engine, one or more data pipelines; 
[ii]	analyzing, using a computational method of the cognitive rules engine, the one or more data pipelines; and 
[iii]	prioritizing the one or more data pipelines based on a result of the computational method of the cognitive rules engine.

The overall process described by steps [ii]-[iii] describes “concepts performed in the human mind” or “observation, evaluation, judgement, opinion.” Memorandum, 84 Fed. Reg, 52. Thus steps [ii]-[iii] recite the abstract concept of [m]ental processes.” Id.
For example, in step [ii], analyzing …the one or more data pipelines” is an observation and evaluation. Similarly, prioritizing the one or more data pipeline based on a result” is a combination of observation, evaluation, judgement and opinion.
Thus, claim 1 recites a judicial exception. For these same reasons, claim 8 and claim 15 recites judicial exception.
	Step 2A, Prong Two
Because claims 1, 8 and 15 recite a judicial exception, Analysis determines if the claims recites additional elements that integrate the judicial exception into practical application.
In addition to the limitations of claim 1 discussed above that recite the abstract concepts, claim 1 further recites “cognitive rules engine”, “computational methods of cognitive rules engine”. Claim 1 also recites the following step: [i] receiving, by a cognitive rules engine, one or more data pipelines. Claim 8 recites “processors, memories, tangible storage media. Claim 15 recites “computer program product, tangle storage media, processor.
The Specification doesn’t provide additional details that would distinguish the additional limitations from a generic implementation of the abstract idea. For example, cognitive rules engine according to the specification perform various analysis using various modules ¶ 0059-0071 and fig. 3. Cognitive rules engine having multiple analysis component either equivalent to providing a technological environment or engine to perform certain analysis. Similarly, computational methods performed by the cognitive rules engine can be broadly categorized as generic computing methods as recited in the independent claims. Thus, the cognitive rules engine and computational methods of the cognitive rules engine, under broadest reasonable interpretation, do not integrate the judicial exception into a practical application.
Specification further discloses computer program product ¶ 0012, computer readable storage medium ¶ 0013. Thus, processors, memories, tangible storage media. computer program product do not integrate the judicial exception into a practical application.
Further, the additional limitations reciting [i] receiving, by a cognitive rules engine, one or more data pipeline do not add any meaningful limitations to the abstract idea because these are merely directed to the insignificant extra-solution activity of receiving one or more data pipelines. See MPEP 2106.05(g).
Thus, claims 1, 8 and 15 are directed to a judicial exception because claims 1, 8 and 15 do not recite additional elements that integrate the judicial exception into a practical application.
	Step 2B
Because claims 1, 8 and 15 are directed to judicial exception, analysis must determine, according to Alice, whether these claims recite an element, or combination of elements that is enough to ensure that the claim is directed to significantly more than a judicial exception. 
The Memorandum, Section III (B) (footnote 36) states:
	In accordance with existing guidance, an Examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning evaluation of well-understood, routine, convention activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.
The Berkheimer Memorandum, Section III(A)(1) states:
A Specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, on in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 §U.S.C. 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.
Regarding the processors, memories, tangible storage media, “computer program product, the conventional or generalized function terms by which the computer components are described reasonable indicate that Specification discloses conventional component, and describes the component in a manner that indicates that these elements are sufficient well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). See Spec. ¶ 0012-0013, 0017, and 0076-0077. Further, the Specification does not provide additional details that would distinguish the recited components from generic implementation in the combination. These, these limitations simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Further, the Specification doesn’t provide additional details that would distinguish the additional limitations as recited in the claim from a generic implementation of the abstract idea. For example, Specification discloses “cognitive rules engine” as an engine to analyze using computational methods ¶0022, which as recited in the claim could be generic computer performing generic computing methods under broadest reasonable interpretation of the claim elements. 
Further the additional limitations of “[i] receiving, by a cognitive rules engine, one or more data pipelines” has been recognized by court that receiving, processing, and storing data as well as receiving or transmitting data over a network area well-understood, routing and conventional activities. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement); see also TLI Commc’ns, 823 F.3d 607; Elec. Power, 830 F.3d at 1350. There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.”) See also Customedia Techs. LLC v. Dish Network Corp., 951 F.3d 1359, 1366(Fed. Cir. 2020) (“[T]he invocation of ‘already-available computers that are not themselves plausibly asserted to be an advance…amounts to a recitation of what is well-understood, routine, and conventional.”)(quoting SAP Am., Inc. v. InvestPic, LLC, 898F3.d 1161, 1170 (Fed. Cir. 2018)); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355(Fed. Cir 2014)(“That a computer receives and sends the information over a network -- with no further specification -- is not even arguably inventive.”).
Thus, Claims 1, 8 and 15 are not directed to significantly more than a patent ineligible concept. 
Dependent claims 2, 9 and 16 do not add meaningful limitations to the abstract idea because they further describe “data pipelines feeds into a data repository”, which is storing data into a database and can be considered and insignificant post-solution activity and is no more than a  well-understood, routine and conventional activity routinely performed for data gathering. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement). There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223.

Applicant has elected to participate in the DSMER pilot program. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-2, 8-9, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2012/0198463 A1)  in view of Cella et al. (US 2019/0187685 A1, hereafter Cella).
Both Cheng and Cella were cited in the last office action.


As per claim 1, Cheng teaches the invention substantially as claimed including a method for data pipeline prioritization ([0013] high/low priority signal, distributed, fastest/slowest pipeline), the method comprising: 
receiving, by a cognitive rules engine, one or more data pipelines ([0012] fig 1 pipeline structure having pipeline PL1-PLn, parallel data transmission); 
analyzing, using a computational method of the cognitive rules engine, the one or more data pipelines ([0016] fig 5A-C, pipeline, provide normal transmission, relocate resources, according to the transmission rate, fastest pipeline, larger bandwidth, improve data throughput when facing poor pipeline transmission  [0015] detect pipeline parameters, QoS, CQI, data stall/transfer reliability of each pipeline), wherein the computational method considers a user inputted preference; and 
prioritizing the one or more data pipelines based on a result of the computational method of the cognitive rules engine ([0013] priority scheduler, high/low priority signal, distributed, fastest/slowest pipeline i.e. prioritizing the pipeline for distributing the load [0015] dynamically adjust the size of each pipeline according to the transmission status i.e. prioritizing, pipeline parameters, detect pipeline parameters [0016] all pipeline, normal transmission, faster pipeline, larger bandwidth, transmission of fastest pipeline, downgraded, relocate more resources to PL2 fastest pipeline still able to provide normal transmission, slowest pipeline, normal transmission, relocate more resources to pipeline, improving throughput based on pipeline transmission rate i.e. prioritization).  

Cheng doesn’t specifically teach receiving pipelines, cognitive rules engine, wherein the computational method considers a user inputted preference.

Cella, however, teaches receiving pipeline ([0275] receive eight channels), a cognitive rules engine ([0202] fig. 6 intelligent systems 118 cognitive systems 120 [0330] rules engine), analyzing using method of the cognitive rules engine ([0202]  fig. 6 intelligent systems 118 cognitive systems 120 coordination of processing elements, processing, communication, data collection [0330] rules engine), wherein the computational method considers a user inputted preference ([0202]  fig. 6 intelligent systems 118 cognitive systems 120 input sources 116 [0340] user behavior, response to inputs, monitored, analyzed, analytic system, feedback may be provided through the learning feedback system, cognitive input section system 4004 4014, selection of inputs or triggers of heptoic feedback, simulation and testing of user behavior); and a result of the computational method of the cognitive rules engine ([0340] cognitive haptic system, results of simulation and testing [0340] haptic user interface, output, data collection system fig. 14 output interface 4010 input selection system 4004 [0330] rules engine).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of similar prior arts of Cheng with the teachings of Cella of receiving channels, cognitive systems performing coordination of processing elements, processing, communication, data collection, monitoring/analyzing user response and providing as feedback through the learning feedback system, selection of inputs or triggers of heptoic feedback, results of simulation and testing of user behavior, cognitive input section system to improve efficiency and allow receiving pipelines, cognitive rules engine, wherein the computational method considers a user inputted preference to the method of Chen as in the instant invention.


As per claim 2, Cella teaches the one or more data pipelines feeds into a data repository ([0403] store, stream data, repository).  

Claim 8 recites a computer system for data pipeline prioritization, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories (Cella ¶ 0842), wherein the computer system is capable of performing a method comprising limitations similar to claim 1. Therefore, it is rejected for the same rational.
Claim 9 recites the computer system of claim 8, with limitations similar to claim 2. Therefore, it is rejected for the same rational.

Claim 15 recites a computer program product for data pipeline prioritization, comprising: one or more computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor to cause the processor (Cella ¶ 0842) to perform a method comprising limitations similar to claim 1. Therefore, it is rejected for the same rational.
Claim 16 recites the computer program product of claim 15, with limitation similar to claim 2. Therefore, it is rejected for the same rational.



Claims 3-7, 10-14, 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Cella, as applied to above claims, and further in view of Burleson et al. (US 2019/0213509 A1, hereafter Burleson).

As per claim 3, Cella teaches wherein the computational method of the cognitive rules engine further comprises (fig 6 cognitive systems 120 fig 14 cognitive input selection system [0313] automatic adapting, multi-sensor data collection system [0330] rules engine): 
using a result consumption analysis module to predict a number of consumers of a result of the one or more data pipelines; 
using a dependency analysis module to determine a dependency of the one or more data pipelines;
using an estimation of job start time module to determine a time required to finish a data pipeline in order to meet a service level agreement (SLA) ([1425] does a component/process of the system have sufficient time, service level agreement 12362 [0420] controller, data collection system, identify,  time duration of data collection [0834] duration of sampling required); 
using a resource consumption analysis module to determine a number of computational resources required to run the one or more data pipelines ([0420] data collection, configure resources, based on the information in the template, identify specific sensors, multiplexer/switch configuration [0424] [0437] [0959] availability of computing resources [1765] requiring smaller number of server node); 
using a user consumption analysis module to determine the consumer of the result of the one or more data pipelines ([0040] data, sensors, multiplexed, fused data stream, data elements, consumption, consumers, training, feedback [0323] cognitive data marketplace, data, consumer, types of data, user, wishes); and 
using a historical priority module to determine a historical priority of the one or more data pipelines or of a similar data pipeline ([1063] expert system, adjust, priority of data collection activity [1413] priority information of streaming data). 
Cheng and Cella, in combination, do not specifically teach using a result consumption analysis module to predict a number of consumers of a result of the one or more data pipelines, using a dependency analysis module to determine a dependency of the one or more data pipelines.

Burleson, however, teaches using a result consumption analysis module to predict a number of consumers of a result of the one or more data pipelines ([0115] predictions of number of users in each area [0134] maximum number of users fig. 2 impact prediction component 114 fig. 13 impact score 1310 [0025] corrective measure, with regard to users [0077] re-assigning task to different user [0127] sending users assigned to dependent task on break i.e. predicting number of dependent tasks/users are the consumers [0213] [0087] number of users, predicted area to be congested ), using a dependency analysis module to determine a dependency of the one or more data pipelines (fig. 13 identify a dependency chain associated with the task 1306). 

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of similar prior arts of Cheng and Cella with the teachings of Burleson of predicting number of users and identifying a dependency chain associated with a task to improve efficiency and allow using a result consumption analysis module to predict a number of consumers of a result of the one or more data pipelines, using a dependency analysis module to determine a dependency of the one or more data pipelines to the method of Cheng and Cella as in the instant invention.

As per claim 4, Cella teaches wherein a priority of the one or more data pipelines increases when a result of the one or more data pipelines is used by another data pipeline with a higher priority ([0244] multiple scheduling level, monitoring, measurement point, round-robin, alarm i.e. alarms is higher priority than the monitoring of data, priority level can be increased to be serviced more often [1063] user, select, aspects of data collection, expert system, adjust, priority of data collection activity [1902]).  
 Burleson teaches priority based on the dependency analysis module ([0135] task priorities, precedence over other tasks [0141] priority variable takes precedence over other lower priority variables , fig. 2 task dependency component 216)

As per claim 5, Cella teaches wherein, based on the estimation of job start time module, a priority of the one or more data pipelines increases ([0244] priority level can be increased [1063] priority of data collection activity) when triggering the one or more data pipelines will meet a service level agreement (SLA) ([1425] benchmarking data, service level agreement 12362[1431] adjusts, frequency, in response to benchmarking data [1488] update sensor data transmission protocol, in response to the service level agreement).  

As per claim 6, Cella teaches predicting an availability of an executing server, based on the resource consumption analysis module and the estimation of job start time module ([0923] state predictions [1005] prediction , operating condition [1412] transmission conditions, servers [1549] available computing resources, predicted availability of the device).  

As per claim 7,  Cella teaches generating a predictive model for data pipeline prioritization based on the result of the computational method of the cognitive rules engine ([0041] AI models [0063] data streaming, collection, models, pattern recognizers [1063] statistical information, expert system, adjust, priority, data collection activity).  


Claim 10 recites the computer system of claim 8, with limitations similar to claim 3. Therefore, it is rejected for the same rational.
Claim 11 recites the computer system of claim 8, with limitations similar to claim 4. Therefore, it is rejected for the same rational.
Claim 12 recites the computer system of claim 8, with limitations similar to claim 5. Therefore, it is rejected for the same rational.
Claim 13 recites the computer system of claim 8, with limitations similar to claim 6. Therefore, it is rejected for the same rational.
Claim 14 recites the computer system of claim 8, with limitations similar to claim 7. Therefore, it is rejected for the same rational.


Claim 17 recites the computer program product of claim 15, with limitation similar to claim 3. Therefore, it is rejected for the same rational.
Claim 18 recites the computer program product of claim 15, with limitation similar to claim 4. Therefore, it is rejected for the same rational.
Claim 19 recites the computer program product of claim 15, with limitation similar to claim 6. Therefore, it is rejected for the same rational.
Claim 20 recites the computer program product of claim 15, with limitation similar to claim 7. Therefore, it is rejected for the same rational.


Response to Arguments
The previous specification objections have been withdrawn.
The previous 112(b) objections have been withdrawn. However, some new objections have been made. In addition, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The previous 112(f) objections have been maintained since claim language has not been amended to overcome 112(f) issues.
The previous 35 USC 101 statutory subject matter rejection have been withdrawn.
The previous 35 USC 101 abstract idea rejections has been maintained. Applicant participation in the DSMER pilot program has been acknowledged.
Applicant's arguments filed on 08/10/2022 with respect to the previously cited prior art have been fully considered but they are moot in view of newly cited portion of the cited prior arts.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blassin; Eric A. et al. (US 20160162478 A1) Information Technology Platform For Language Translation And Task Management
Bostick; James E. et al. (US 20180364871 A1) Automatic Cognitive Adjustment Of Display Content
Cormier; Michael E. et al. (US 20180082190 A1) System For Dispatching Cognitive Computing Across Multiple Workers
Justice; James et al. (US 20190138830 A1) Methods and Devices for Cognitive-based Image Data Analytics in Real Time Comprising Convolutional Neural Network
Knauth; Margaret J. et al. (US 8639553 B1) Predictive growth burn rate in development pipeline
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195